 1   CENTURY LAW GROUP LLP
     Edward O. Lear, SBN 132699
 2   Rizza Gonzales, SBN 268118
                                                              JS-6
     5200 W. Century Boulevard, Suite 345
 3   Los Angeles, California 90045
     Telephone: (310) 642-6900
 4   Facsimile: (310) 642-6910
 5   Attorneys for Plaintiffs

 6
 7                    IN THE UNITED STATES DISTRICT COURT
 8                 FOR THE CENTRAL DISTRICT OF CALIFORNIA
 9
10   TONY WIJAYA, LINDA WIJAYA, and        )   Case No.: 5:19-cv-002274 JGB (KKx)
     FELIX PUMOMO JAO,                     )
11                                         )
                 Plaintiffs,               )
12                                         )   ORDER GRANTING STIPULATION TO
           vs.                             )   REMAND THE MATTER TO STATE
13                                         )
                                           )   COURT FOLLOWING DISMISSAL OF
14   THE COUNTY OF SAN BERNARDINO,         )   THE UNITED STATES DEPARTMENT
     THE UNITED STATES BUREAU OF LAND )        OF THE INTERIOR, BUREAU OF LAND
15   MANAGEMENT, and, CALIFORNIA           )   MANAGEMENT
     DEPARTMENT OF PARKS AND               )
16                                         )
     RECREATION;                           )
17                                         )
                 Defendants.
18   _____________________________________
19
20
21
22
23
24
25
26
27
28

                                               1

                                            ORDER
 1         Plaintiffs Tony Wijaya, Linda Wijaya, and Felix Pumomo Jao (collectively
 2   “Plaintiffs”), Defendant County of San Bernardino (“County”), Defendant
 3   California Department of Parks and Recreation (“State Parks”), and Defendant the
 4   United States Department of the Interior, Bureau of Land Management (“BLM”)
 5   Stipulation to Remand the Matter to State Court Following Dismissal of the United
 6   States Department of the Interior, Bureau of Land Management came before the
 7   Honorable Jesus G. Bernal of the above-captioned Court. After considering the
 8   Request and good cause appearing,
 9         IT IS HEREBY ORDERED that
10         (1)      The hearing date of February 24, 2020, as to Defendant State Parks
11                  and Defendant County’s Motions to Dismiss is vacated; and
12         (2)      The above-captioned matter is remanded to State Court.
13
14
15   DATED: February 12, 2020              ________________________________
16                                        Jesus G. Bernal, United States District Judge
17
18
19
20
21
22
23
24
25
26
27
28

                                             2

                                           ORDER
